
	

114 HR 285 : Stop Advertising Victims of Exploitation Act of 2015
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 285
		IN THE SENATE OF THE UNITED STATES
		January 28, 2015ReceivedFebruary 4, 2015Read twice and referred to the Committee on the JudiciaryAN ACT
		To amend title 18, United States Code, to provide a penalty for knowingly selling advertising that
			 offers certain commercial sex acts.
	
	
 1.Short titleThis Act may be cited as the Stop Advertising Victims of Exploitation Act of 2015 or the SAVE Act of 2015. 2.Advertising that offers certain commercial sex acts (a)In generalSection 1591 of title 18, United States Code, is amended in subsection (a)(1), by inserting after obtains, the following: advertises,.
 (b)Mens rea requirementSection 1591 of title 18, United States Code, is amended in subsection (a), by inserting after knowing, or the following: , except where, in an offense under paragraph (2), the act constituting the violation of paragraph (1) is advertising,.
 (c)Conforming amendmentsSection 1591(b) of title 18, United States Code, is amended— (1)in paragraph (1), by striking or obtained and inserting obtained, or advertised; and
 (2)in paragraph (2), by striking or obtained and inserting obtained, or advertised.  Passed the House of Representatives January 27, 2015.Karen L. Haas,Clerk 